DETAILED ACTION
Drawings
The drawings were received on 28 October 2022.  These drawings are acceptable.

Response to Arguments
Applicant's arguments submitted 28 October 2022 with respect to claims 1-5, 7, 9-14, 16, and 18-20 have been considered but are moot in view of the new ground(s) of rejection necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 14 stand rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 13 and 14 only indicate a potential age range of the subject, but does not actually present a step for the method or narrow the step of implanting the implant. As the method does not provide any active steps of identifying a patient, or selecting a patient of a particular demographic, neither of claims 13 or 14 further limits claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7, 9-14, 16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “efficient” in claim 1 is a relative term which renders the claim indefinite. The term “efficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The instant specification mentions only once, at paragraph [0075] that a helper light pulse applied prior to an electrical pulse will achieve the “most efficient potentiation of electrical activation of the auditory nerves.” However, this disclosure does not further describe what in fact is considered “efficient” about the potentiation or provide a means of ascertaining what the broadest reasonable interpretation of the term might be. The referenced Figures 10A-C suggest that a reduction of peak-to-peak voltage via co-stimulation as compared to the sum of individual stimulations might constitute efficiency. However, this is a single example and it does not establish even within the concept of reducing peak-to-peak voltage if there is a required threshold or range of reduction required to be considered efficient. Thus, the limited description provided in the Specification is insufficient to establish a clear scope of invention, and the claims are indefinite as a result.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 9-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dadd et al. (US 2010/0174329 A1, hereinafter Dadd’329), either alone or alternatively in view of Wells et al. (US 2011/0295347 A1, hereinafter Wells’347).
Regarding claim 1, Dadd’329 discloses a bimodal hybrid cochlear implant (e.g. title; abstract; paragraphs [0003], [0056]; Figs. 3-6, 19) comprising: an elongated, flexible housing sized to fit within a human or animal cochlea (e.g. Fig. 1, elongate stimulating assembly 118; paragraph [0061]; Figs. 3, 5A, 5B - stimulating assembly 518); a wire extending longitudinally through the housing to carry an electrical signal (e.g. electrical stimulation signals 465 necessarily travel from the generator 460 to the electrical contacts 430 via a wire, filar, or other electrically conductive means which reads on the claimed wire); an electrode bundle arranged within the housing, wherein each electrode in the electrode bundle is in electrical contact with the wire and wherein the electrodes are arranged such that an end of each electrode exits the housing or can emit an electrical signal through the housing (e.g. Figs. 5A-B electrical stimulation signals/emission of energy 532 and 6A-B electrical stimulation signals 632; paragraphs [0085], [0092], [0093]); a plurality of light emitters (e.g. optical contacts 520/620), wherein each light emitter is arranged to emit light from the housing when implanted into the cochlea (ibid.; optical stimulation signals 522/524/622/624); and a controller linked to the wire and the light emitters and arranged to control emission of the electrical signals from the electrodes and emission of light signals from the light emitters (e.g. Fig. 4 control module 454;l paragraphs [0081]-[0084], [0138]), wherein the light signals are controlled to be emitted prior to the electrical signal (e.g. paragraphs [0084], [0085], [0119], [0121], [0125], [0126]) at an intensity to provide a sub-threshold optical stimulation of auditory nerves (e.g. paragraphs [0132], [0140], [0141]; claims 28-30, 32-35, 49, 51-61), and wherein the electrical signals are controlled to be emitted at an intensity to achieve efficient potentiation of electrical activation of the auditory nerves (e.g. paragraphs [0139], [0140], which explicitly states that optical signals are applied prior to the electrical signals; alternatively worded such that the electrical signals are delivered subsequent to the application of optical stimulation signals at paragraph [0121]). 
Regarding claims 19 and 20, and further regarding claim 1, Dadd’329 discloses the invention substantially as claimed including the optical stimulation signals consisting of pulses either in the visible spectrum  or also from ultraviolet, visible, infrared, far infrared or deep infrared radiation (e.g. paragraph [0055]) and specifies that the stimulation can be in the visible spectrum of approximately 350-750 nanometers (e.g. paragraph [0162]), but does not expressly disclose wherein the emitters specifically emit blue light, or more specifically blue light having a wavelength of about 473 nm. Since the claimed blue light and claimed 473 nm fall within the finite and narrow visible light spectrum range disclosed in Dadd’329, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify system as taught buy Dadd’329 with emission of blue light at a wavelength of 473 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05). Alternatively, in the same field of endeavor, Wells’342 teaches that it is known to use blue light pulses to selectively activate channelrhodopsin (ChR2), which is a naturally-occurring light-activated protein known to allow neurons to safely, precisely, and reversibly be activated by pulses of blue light in order to allow selective neural stimulation by implantable optical devices (e.g. paragraphs [0041], [0042]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Dadd’329, with stimulation at the more specific blue wavelengths as taught by Wells’347, since such a modification would provide the predictable results of allowing for selective neural stimulation through use of the naturally-occurring light-activated protein ChR2.
Regarding claims 2 and 3, Dadd’329 discloses wherein the array of electrodes comprise a linear array of electrodes wherein the ends of the electrodes are arranged on an external surface of the flexible housing (e.g. Figs. 5-6, 18; paragraphs [0062], [0073], [0087], [0091], [0098], [0146]).
Regarding claim 4, Dadd’329 discloses wherein the light signal is controlled to be emitted prior to and overlapping with the electrical signal (e.g. paragraphs [0084], [0085], [0119], [0121], [0125], [0126]).
Regarding claim 5, Dadd’329 discloses wherein the implant comprises at least 2 to about 30 electrodes and at least 2 to about 30 light emitters (e.g. Figs. 5, 6, 18; paragraphs [0073], [0150]).
Regarding claim 7, Dadd’329 as modified discloses wherein the blue light emitters are LEDs, each in electrical contact with the wire and arranged to emit light from the housing when implanted (e.g. paragraphs [0166], [0179]).
Regarding claim 9, Dadd’329 discloses wherein the light emitters can comprise a plurality of optical fibers arranged within the housing such that the ends emit light through a wall of the housing or through windows or openings arranged in the wall of the housing, wherein the controller is linked to the light source (e.g. Figs. 23-24; paragraphs [0047]-[0049], [0167]-[0169], [0171]-[0175]).
Regarding claim 10, Dadd’329 discloses, mutatis mutandis, a method for treating a subject with hearing loss, such that by already knowing the subject has hearing loss they have been identified as being in need of such treatment (e.g. paragraphs [0005], [0006], [0057], [0152], [0156], [0158], [0160]) comprising implanting the bimodal hybrid cochlear implant of claim 1 as cited above (e.g. paragraphs [0058], [0060], [0061], [0080], [0151], [0153]).
Regarding claims 11 and 12, Dadd’329 discloses determining a level of hearing loss and wherein the cochlear implant system is used when hearing loss is severe or profound, and/or when the loss is not significantly improved by use of an external hearing aid (e.g. paragraphs [0005], [0006]).
Regarding claims 13 and 14, Dadd’329 discloses the invention substantially as claimed, but does not expressly disclose the age of the subject, more particularly wherein the subject is either a child between ages 12-48 months or an elderly human patient.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Dadd’329, with implantation in a human patient at any age since it was ubiquitously well-known in the art that cochlear implants are implantable starting in infancy and viably throughout childhood and the entire adult lifecycle.
Regarding claim 18, Dadd’329 shows the electrode bundle and optical fibers arranged within a longitudinally extending lumen of the housing (e.g. Figs. 21-23, 26). Such a lumen would further necessarily be present in order to carry the necessary electrical components to transmit the signal from the proximally located stimulation source to the distally located electrical and optical stimulation contacts.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dadd’329, either alone or in view of Wells’347; and further in view of one of Grugel (US 6,445,805 B1, hereinafter Grugel’805), Daly et al. (US 4,408,608, hereinafter Daly’608), Fung et al. (US 2018/0234776 A1, hereinafter Fung’776), or Reed et al. (US 2018/0125415  A1, hereinafter Reed’415).
Regarding claims 6, 8, 19, and 20, Dadd’329 as modified discloses the invention substantially as claimed, but does not expressly disclose wherein the subject is further subjected to a rehabilitation regimen to facilitate hearing, speech, and language skills. However, in the same field of endeavor, Grugel teaches that it is known after surgical implantation of a cochlear implant, involvement of speech, language pathologists and audiologists is required to train the subject to interpret the sounds created by the implant (e.g. column 2, lines 8-24). Likewise Daly’608 teaches that after placement of a cochlear implant, the patient has to undergo considerable rehabilitation to learn to hear, and to interpret what they hear (e.g. column 3, lines 4-15). Similarly Fung’776 teaches that upon implantation of a cochlear implant prosthesis, the patient is trained or retrained to associate respective sounds with respective non-sound stimulation (e.g. paragraph [0010]) which takes the form of a rehabilitation regimen (e.g. paragraphs [0035], [0075], [0168]). Similarly, Reed’415 teaches that cochlear implants require a rehabilitation of a recipient under guidance of an educator or speech therapist/pathologist to provide a customized speech therapy program for the patient (e.g. paragraphs [0092], [0103]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Dadd’329, with inclusion of rehabilitation to facilitate hearing, speech and language skills as taught by any one of the above, since such a modification would provide the predictable results of improving the outcome for the patient in their ability to habilitate or rehabilitate to the implant to associate the stimulation signals with the respective sound represented by the stimulation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
21 November 2022